OFFICIAL CORRESPONDENCE

AFCP 2.0 Non-Entry
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program. Therefore, the response is being reviewed according to pre-AFCP 2.0 practice.

Response to Amendment
The Amendment filed 12 October 2021 has not been entered. All of the rejections previously set forth in the Final Office Action filed 14 July 2021 (hereinafter “Final Office Action”) are maintained by the Examiner. 
The Amendment has not been entered for the following reasons: (i) the proposed amendments to claim 1 constitute limitations which have not been previously searched or considered by the Examiner and therefore require further search and consideration which is not appropriate after the Final Office Action has been issued (see MPEP 714.12 and 714.13(II)); (ii) the proposed amendments to claim 1 introduce new issues under 35 U.S.C. 112 and/or claim objections, of which do not simplify or reduce issues upon appeal; (iii) the proposed new claims 10-13 introduce new issues under 35 U.S.C. 112; (iv) the proposed new independent claim 11 is patentably distinct from claim 1 and would therefore be withdrawn (along with proposed new claims 12 and 13) via election of claim 1 by original presentation for prosecution on the merits (see MPEP 821.03); and (v) the subject matter of new proposed claim 11, specifically the heat-sealable 
To facilitate expedient/compact prosecution, issues (ii)-(iv) above are described in more detail hereinafter.
Regarding (ii), the recitation of “the first and second gas barrier multilayer structures each consist of a resin film, a vapor deposition film formed on the resin film, and a gas-barrier coated film on the vapor deposition film” renders the claim objectionable and/or indefinite. The term “film” is interpreted as encompassing multiple layers. Thus, to say the first film “consists of” the first heat-sealable layer and the first gas barrier multilayer structure, followed by the multilayer structure “consisting of” further films, renders the scope of the claim indefinite – the number of layers included in the first and second films, respectively, would be unclear to one of ordinary skill in the art. A solution to the aforesaid issue would be the following claim language: “the first and second gas barrier multilayer structures each consist of a resin layer, a vapor deposition layer formed on the resin layer, and a gas-barrier coated layer on the vapor deposition layer”. In order for the claim to be clear (in view of the consisting of language), a distinction must be made between what constitutes a film versus a layer (the Examiner’s previous interpretation being that a ‘layer’ is a thickness of a singular material, and that a ‘film’ may include multiple layers). 
Regarding (ii)
Regarding (iii), with respect to proposed new claim 10, the recitation of “the second gas-barrier layer” would lack sufficient antecedent basis, as the proposed amendments to claim 1 recite “a second gas barrier multilayer structure”. 
Regarding (iii), with respect to proposed new claim 11, it is noted that the aforesaid recites the first film consisting of a first gas barrier multilayer structure and “a heat-sealable multilayer structure” and the second film consisting of a second gas barrier multilayer structure and “a heat-sealable layer”. However, the next limitation in proposed new claim 11 recites “are laminated by stacking the first and second heat-sealable layers”, of which are not recited in the claim and thus would lack sufficient antecedent basis. The aforesaid issue also exists in other instances throughout proposed new claim 11. 
Regarding (iii), with respect to proposed new claim 12, the recitation of “when the package is sealed for at least 7 days” would be indefinite under 112(b) as “the package” would lack sufficient antecedent basis. A solution would be “when the container is sealed…”
Regarding (iii), with respect to proposed new claim 13, the recitation of “the second gas-barrier layer” would lack sufficient antecedent basis. 
Regarding (iv)
The Examiner notes that the foregoing analyses may not include/identify every issue associated with the proposed amendments to the claims filed 12 October 2021, but rather, reflect those which were identified in the limited amount of time associated with amendments submitted after Final Office Action under pre-AFCP 2.0 and/or AFCP 2.0 practice.

/MCR/Examiner, Art Unit 1782             

/LEE E SANDERSON/Primary Examiner, Art Unit 1782